                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,
              Plaintiff,                              No. CR07-4033-LTS
 vs.
                                                      MEMORANDUM
 HAROLD GASHE,
                                                    OPINION AND ORDER
              Defendant.
                               ____________________


       This matter is before me on a motion for compassionate release (Doc. 135) filed
by defendant Harold Gashe, along with his motion to appoint counsel (Doc. 136).


                                I.    BACKGROUND
       On March 4, 2008, Gashe pleaded guilty to four counts: Count 1, conspiracy to
distribute 50 grams or more of methamphetamine; Count 2, possession of a firearm in
furtherance of a drug trafficking crime pursuant to 18 U.S.C. § 924(c); Count 3,
possession of a firearm in furtherance of a drug trafficking crime pursuant to 18 U.S.C.
§ 924(c); and Count 4, being a domestic abuser in possession of a firearm pursuant to 18
U.S.C. § 922(g). Docs. 86, 91. On May 27, 2008, United States District Judge Mark
W. Bennett sentenced Gashe to 570 months’ imprisonment, followed by eight years of
supervised release. Doc. 98. That sentence consisted of 210 months on Count 1 and 120
months on Count 4 to be served concurrently, 60 months on Count 2 to be served
consecutively and 300 months on Count 3 to be served consecutively. Judge Bennett
subsequently lowered Gashe’s sentence to 528 months’ after reducing his sentence on
Count 1 to 168 months pursuant to 18 U.S.C. § 3582(c)(2) and retroactive USSG
Amendment 782. Doc. 116.




       Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 1 of 9
       Gashe subsequently filed a motion (Doc. 131) arguing his sentence should be
reduced pursuant to 18 U.S.C. § 3582(c)(2) and retroactive USSG Amendment 599. I
denied that motion both because Amendment 599 took effect prior to Gashe’s sentencing
and because he was properly sentenced under Amendment 599. Doc. 132. Gashe also
filed a motion (Doc. 128) arguing his sentence should be reduced pursuant to § 404 of
the First Step Act (FSA). I denied that motion because § 404 of the FSA lowered the
sentencing ranges only for certain crack cocaine offenses, while Gashe was convicted of
a methamphetamine offense. Doc. 134.
       Gashe, who is 54 years old, now requests compassionate relief because he believes
his sentence is unreasonable. Specifically, he argues that a similarly situated defendant
sentenced pursuant to the FSA would receive a much shorter term of incarceration for
the same conduct. Gashe also argues that his rehabilitation while in prison weighs in
favor of granting him compassionate release. According to the online Bureau of Prisons
(BOP) inmate locator, Gashe is currently at Forrest City Medium FCI, in Forrest City,
Arkansas, and his projected release date is January 6, 2045.


                         II.    COMPASSIONATE RELEASE
       The term “compassionate release” refers to 18 U.S.C. § 3582(c)(1)(A), which
allows a defendant to directly petition a district court for a sentence reduction “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant's facility, whichever is earlier.”
If a defendant fully exhausts administrative remedies, the court may reduce the
defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the
extent they are applicable, if the court finds that “extraordinary and compelling reasons
warrant such a reduction.” § 3582(c)(1)(A)(i); see also United States v. Rodd, 966 F.3d
740, 748 (8th Cir. 2020). In his pro se filing, Gashe alleges he submitted his request for
compassionate release to his facilities’ warden and that the warden did not respond to it
                                             2

     Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 2 of 9
within 30 days. Thus, I will assume he has exhausted his administrative remedies.
      As noted above, Gashe’s argument is that his sentence would be shorter if he were
sentenced for the first time today because of changes wrought by the FSA. Specifically,
he argues he would not be subject to the stacked 360 months of incarceration he received
on Counts 2 and 3 if he were sentenced today, and that this disparity is an extraordinary
and compelling reason to grant compassionate release. Gashe is correct that:
             The FSA effected a number of changes in several areas, including
      federal sentencing law. For one, the Act eliminated the so-called
      “stacking” provision of 18 U.S.C. § 924(c)(1)(C), under which a defendant
      convicted of multiple § 924(c) charges at the same time was subject to
      higher mandatory minimum penalties for each subsequent count, even if he
      had no prior § 924(c) convictions. Instead of automatically triggering a 25-
      year sentence for a second, but concurrently imposed § 924(c) conviction,
      the FSA requires the existence of a prior § 924(c) conviction “that has
      become final,” before “stacking” can occur. 18 U.S.C. § 924(c)(1)(C)(I);
      United States v. Jackson, Crim. No. 99-15, 2019 WL 6245759, at *5
      (S.D.W. Va. Nov. 21, 2019).

United States v. Marks, 455 F. Supp. 3d 17, 20 (W.D.N.Y. 2020). For the purpose of
considering Gashe’s argument, I will assume he would have received a shorter sentence
if he had been sentenced after the FSA was passed.
      Some district courts have found that sentencing disparities created by the FSA
constitute extraordinary and compelling circumstances warranting compassionate release.
See Marks, 455 F. Supp. 3d at 36 (stating that because Congress subsequently mitigated
the harsh stacking effect of § 924(c), a defendant whose charges were previously stacked
was subject to an unfair and excessive sentence); United States v. O’Bryan, No. 96-
10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020) (the FSA’s amendment
to 18 U.S.C § 924(c) by no longer requiring § 924(c) convictions to be “stacked”
constitutes extraordinary and compelling reasons for defendants who have stacked §
924(c) convictions); United States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 806121,
at *7 (D. Utah Feb. 18, 2020) (same); United States v. Urkevich, No. 8:03CR37, 2019
WL 6037391, at *4 (D. Neb. Nov. 14, 2019) (same).
                                           3

     Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 3 of 9
      Other courts disagree. See United States v. Neubert, No. 1:07-cr-00166-SEB-
KPF, 2020 WL 1285624, at *3 (S.D. Ind. Mar. 17, 2020) (“Regardless, a reduction
under § 3582(c)(1)(A) is not warranted because the disparity between Mr. Neubert’s
actual sentence and the one he would receive if he committed his crimes today is not an
‘extraordinary and compelling circumstance.’ Instead, it is what the plain language of §
403 [of the FSA] requires.”); United States v. Valdez, No. 3:98-cr-0133-01-HRH, 2019
WL 7373023, at *3 (D. Alaska Dec. 31, 2019) (“Unfortunate as defendant's
circumstances may be, the fact is that law does evolve and there is nothing extraordinary
about it.”); Fox, 2019 WL 3046086, at *4 (“Despite Fox’s understandable frustration
over the unfairness he perceives in others getting sentencing benefits while he does not,
the compassionate release provision is not an end-run around the Commission's authority
to make certain Guideline changes not retroactive or Congress' decision to reduce
sentences for some crimes but not others, or a means to redress perceived disparities with
other sentenced defendants.”).
      I have previously found that other nonretroactive FSA changes do not constitute
extraordinary and compelling circumstances. See United States v. Pratt, CR05-4017-
LTS, Doc. 144 at 9 (N.D. Iowa July 6, 2020) (discussing the divergent case law but
holding that the fact that defendant’s sentence would be lower if he were sentenced for
the first time today does not alone or in combination with subsequent rehabilitation
constitute extraordinary and compelling circumstances). For several reasons, I conclude
that the changes the FSA made to § 924(c), either alone or in combination with Gashe’s
rehabilitation, do not constitute an extraordinary and compelling reason justifying
compassionate release.
      First, in enacting the FSA, Congress was cognizant of the difference between
making statutory changes retroactive or prospective. Congress chose to make some
changes retroactive. See United States v. Ellis, No. CR18-1002-LTS, Doc. 416 at 1
(N.D. Iowa Apr. 8, 2020) (§ 404 is the only part of the FSA that allows a court to
retroactively lower previously imposed sentences and is only relevant for defendants who
                                            4

     Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 4 of 9
committed crack cocaine offenses before August 3, 2010). Other portions applied only
prospectively. See United States v. Hodge, 948 F.3d 160, 163 (3d Cir. 2020) (Stating,
in the context of FSA § 403, “[i]n the First Step Act, Congress spoke unequivocally: the
reduced § 924(c) mandatory minimum would apply retroactively ‘to any offense that was
committed before the date of enactment of this Act, if a sentence for the offense has not
been imposed as of [that] date.’”). Had Congress intended the entire FSA to apply
retroactively, or had Congress intended FSA changes to constitute extraordinary and
compelling reasons under the compassionate release statute, it could have said so.
       Second, finding that the FSA’s changes are extraordinary and compelling would
make virtually every defendant sentenced before the FSA became law eligible for a
reduced sentence.        This would render the word “extraordinary” meaningless.
Compassionate release would no longer be based on the individual characteristics of each
defendant seeking compassionate release. Instead, it would be a categorical reduction.
While Congress clearly intended the FSA’s amendments to the compassionate release
statute to increase its usage, there is no indication Congress intended compassionate
release to operate as broadly as Gashe requests.
       Third, finding an extraordinary and compelling reason in this situation is too far
removed from USSG § 1B1.13. As I have previously stated, I agree with those courts
that have found that although that section provides helpful guidance on what constitutes
extraordinary and compelling reasons, it is not conclusive given the FSA’s changes. 1 See


1
  The Eighth Circuit Court of Appeals has declined to expressly overrule the current version of
§ 1B1.13. But it has indicated that district courts should consider extraordinary and compelling
reasons outside the strict confines of § 1B1.13. In a case where the district court denied a
defendant’s compassionate release motion, the defendant argued the district court erred by
relying on the § 1B1.13 policy statements. In declining to consider that issue, the Eighth Circuit
noted that district court was clearly aware of the change of the law:

       While some courts adhere to “the pre-First Step Act policy statements,” “[o]ther
       courts [have] ruled that the pre-First Step Act policy statements are inapplicable,
       and that a judge has discretion to determine, at least until the Sentencing
       Commission acts, what qualifies as ‘extraordinary and compelling reasons.’” Id.
                                                5

      Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 5 of 9
United States v. Gotschall, No. CR-17-4031-LTS, Doc. No. 337 at 4–5 (N.D. Iowa Dec.
27, 2019); see also United States v. Rodriguez, 424 F. Supp. 3d 674, 682 (N.D. Cal.
2019) (Congress knew that the BOP rarely granted compassionate release requests prior
to the FSA, and the purpose of the FSA is to increase the number of compassionate
release requests granted by allowing defendants to file motions in district courts directly
even after the BOP denies their request); United States v. Brown, 411 F. Supp. 3d 446,



       (citing United States v. Brown, 411 F. Supp. 3d 446, 448–51 (S.D. Iowa Oct. 8,
       2019)). . .

       After analyzing whether Rodd satisfied the “extraordinary and compelling
       reasons” criteria set forth in § 1B1.13, the district court assumed that Rodd
       satisfied a more expansive definition of the phrase and analyzed the
       compassionate-release motion under 18 U.S.C. § 3553(a). Specifically, the court
       stated, “Even assuming Congress intended to expand the use of compassionate
       release with the First Step Act, the Section 3553(a) factors present at sentencing
       have not changed. Rodd does not qualify for compassionate release.” Id.

United States v. Rodd, No. 19-3498, 2020 WL 4006427, at *4–5 (8th Cir. July 16, 2020). The
Eighth Circuit went on to find that:

       We need not determine whether the district court erred in adhering to the policy
       statements in § 1B1.13. The district court knew its discretion. It expressly stated
       that “[e]ven assuming Congress intended to expand the use of compassionate
       release with the First Step Act, the Section 3553(a) factors present at sentencing
       have not changed” and, as a result, “Rodd does not qualify for compassionate
       release.” Rodd, 2019 WL 5623973, at *4; see also id. (“[E]ven assuming a more
       expansive definition of ‘extraordinary and compelling reasons’ under the First
       Step Act, Rodd’s Motion is denied.”). In other words, the district court assumed
       that Rodd’s health and family concerns constituted extraordinary and compelling
       reasons for compassionate release. Therefore, we need only determine “whether
       the district court abused its discretion in determining that the § 3553(a) factors
       weigh against granting [Rodd’s] immediate release.”

Rodd, 2020 WL 4006427, at *6. In a footnote, the Eighth Circuit also observed that, “‘[a]s the
Sentencing Commission lacks a quorum to amend the U.S. Sentencing Guidelines, it seems
unlikely there will be a policy statement applicable to [compassionate-release] motions brought
by defendants in the near future.’ United States v. Beck, 425 F. Supp. 3d 573, 579 n.7
(M.D.N.C. 2019).” Id. at *5 n.7.

                                               6

      Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 6 of 9
451 (S.D. Iowa 2019), order amended on reconsideration, 457 F. Supp. 3d 691 (S.D.
Iowa 2020)(same).
       While I am not bound by § 1B1.13 in deciding whether extraordinary and
compelling reasons exist, it is a helpful starting point. Nothing in that section suggests
that non-retroactive changes to sentencing law constitute extraordinary and compelling
reasons. Rather, the Guideline instructs that extraordinary and compelling reasons are
those based on medical conditions, age or family circumstances. § 1B1.13 cmt. n.1.
Adding classes of potential extraordinarily and compelling reasons wholly divorced from
those types of personal circumstances is more than the amended compassionate release
statute permits.
       This position has been at least tacitly supported by the Eighth Circuit. In a recent
case in which a defendant argued extraordinary and compelling reasons based on FSA’s
change to § 924(c)’s stacking provisions, the Eighth Circuit affirmed the district court’s
denial of the motion, stating:
       Loggins complains that the district court did not expressly consider the
       combination of his rehabilitative efforts and the change in penalties under §
       924(c). Although the court rejected a freestanding argument for relief under
       the First Step Act based on the change in § 924(c) penalties, and did not
       refer again to § 924(c) in its discussion of compassionate release, we are
       not convinced that the court ignored that circumstance in reaching its
       ultimate conclusion. Where the court expressly considered post-sentencing
       rehabilitation (a circumstance not listed in § 1B1.13), the more natural
       inference is that the court did not feel constrained by the circumstances
       enumerated in the policy statement, but simply found that a non-retroactive
       change in law did not support a finding of extraordinary or compelling
       reasons for release.

United States v. Loggins, 966 F.3d 891, 893 (8th Cir. 2020). Like the district court
whose decision was affirmed in Loggins, I find that a change in law that is not expressly




                                            7

     Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 7 of 9
made retroactive does not constitute an extraordinary and compelling reason justifying
compassionate release.2
       Because Gashe has not stated any other reason for compassionate release that I
find to be extraordinary and compelling, I find his rehabilitation is not extraordinary and
compelling. See 28 U.S.C. § 994(t), stating “[r]ehabilitation of the defendant alone shall
not be considered an extraordinary and compelling reason.” Accordingly, even if Gashe
is a rehabilitated and model prisoner, that circumstance alone cannot be an extraordinary
and compelling reason that would justify compassionate release.3
       Because Gashe has failed to allege and extraordinary and compelling reasons that
would justify compassionate release, I need not move on to the next step and consider the
18 U.S.C. § 3553(a) factors. His motion must be denied.


                                    III.   CONCLUSION
       For the reasons set forth herein:
       1.      Defendant’s motion for compassionate release (Doc. 135) is denied.



2
 To avoid any confusion, I understand that I have discretion to determine what is, and what is
not, an extraordinary and compelling circumstance. I find that this one is not.
3
  This is not to say that changes to sentencing law are never relevant in the context of
compassionate release. To be eligible for compassionate release, defendants must show three
things: 1) that they have exhausted their administrative remedies, 2) that they have extraordinary
and compelling reasons that justify release and 3) release would not be inconsistent with the 18
U.S.C. § 3553(a) factors. While I find that nonretroactive changes to sentencing law are not
extraordinary and compelling reasons, I have found that they may be considered in evaluating
whether the § 3553(a) factors support compassionate release. See United States v. Conner, No.
CR07-4095-LTS, 2020 WL 3053368, at *10 n.17 (N.D. Iowa June 8, 2020); United States v.
Smith, No. CR07-3038-LTS, 2020 WL 2844222, at *13 (N.D. Iowa June 1, 2020). Similarly,
while rehabilitation alone is not an extraordinary and compelling reason, it can be extraordinary
in combination with other extraordinary reasons, and it is obviously relevant if the § 3553(a)
factors are considered. See Pepper v. United States, 562 U.S. 476, 500 (2011) (“As we
explained above, evidence of postsentencing rehabilitation may be highly relevant to several of
the sentencing factors that Congress has specifically instructed district courts to consider.”).

                                                8

      Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 8 of 9
2.    Defendant’s motion to appoint counsel (Doc. 136) is denied as moot.


      IT IS SO ORDERED.
      DATED this 26th day of October, 2020.




                                      __________________________
                                      Leonard T. Strand, Chief Judge




                                  9

Case 5:07-cr-04033-LTS-KEM Document 137 Filed 10/26/20 Page 9 of 9
